DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 – 11.  Claims 12 - 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.  The restriction is made FINAL.
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2018/0222114 Ng et al. (‘Ng hereafter), App 15/942116 Filed 03/30/2018; 
U.S. 2018/0281236 Elgar et al. (‘Elgar hereafter), App 15/937798 Filed 03/27/2018; 
U.S. 2018/0207872 Klein et al. (‘Klein hereafter), App 15/570395 Filed 04/28/2016;
U.S. 2017/0036404 Rengers et al. (‘Rengers hereafter), App 14/816101 Filed 08/03/2015; 
U.S. 2016/0121555 Kunc et al. (‘Kunc hereafter), App 14/533951, Filed 11/04/2014; 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 12 - 15 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 -  4, 7, 9 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0222114 Ng et al. (‘Ng hereafter).

Regarding Claim 1, ‘Ng discloses all the claim limitations including: An additive manufacturing machine (‘Ng, #100, #200, #300, #400 (additive manufacturing system)) defining a vertical direction (‘Ng, Figs 1a, 2a, 3 show Z axis (vertical)) and a horizontal plane (‘Ng, Figs 1b, 2b, 4 show the Y axis (horizontal), Horizontal plane through gantry #130 on Y axis, Fig 1a), 
the additive manufacturing machine comprising: 
a build platform extending within the horizontal plane (‘Ng, Figs 1a, 1b, 2a, 2b, 3, 4, show #105 (platen) is parallel to the Horizontal plane, which extends the horizontal plane); 
a build unit comprising a powder dispenser (‘Ng, Abst, “The 3D
printer includes a material conveyance system, filtering system, and unpacking station. The material conveyance system may transport pre-transformed material against gravity. The 3D printing described herein comprises facilitating non-interrupted material dispensing through a component of the 3D printer, such as a layer dispenser.” #110 (printhead module/ dispenser)); 
a gantry positioned above the build platform and movably supporting the build unit (‘Ng, Fig 1a, #130 (gantry), above #105 (platen/ build platform), Para 0029, “Therefore, the additive manufacturing system can be configured to move the dispenser and energy source. This can be achieved by a mechanism, for example a gantry, a cantilever mounting, or a robot arm, that can move the dispenser and energy source.”); and 
a powder supply system (‘Ng, Fig 1a, system of #150 & #152 (powder supply system)) positioned below the gantry (‘Ng, Fig 1a, shows parts of the system of #150 & #152 are positioned below the gantry) and extending between a powder supply source (‘Ng, system of #220 (hopper/ source) and #110 (printhead module/ dispenser)), and the powder dispenser (‘Ng, Figs 1a & 1b, Para 0052,  #110 (printhead module/ dispenser) can comprise a #220 (hopper/ source), a frame #240 and heat lamp array #255 (details of the printhead module #110 and its operation during an additive manufacturing process will be described in FIG. 5)). 

Regarding Claim 2, ‘Ng discloses all the claim limitations including: wherein the powder supply system extends substantially within the horizontal plane (‘Ng, Fig 1a, shows Y axis (horizontal), Horizontal plane through gantry #130 on Y axis, system of #150 & #152 (powder supply system) extends within). 

Regarding Claim 3, ‘Ng discloses all the claim limitations including: powder supply source is positioned external to the gantry (‘Ng, Fig 2a, shows the system of #220 (hopper/ source) and #110 (printhead module/ dispenser) is partially above the gantry). 

Regarding Claim 4, ‘Ng discloses all the claim limitations including: wherein the powder supply system comprises a conveyor that transports additive powder to the powder dispenser (‘Ng, Fig 2a, inside of #220 (hopper/ source) is a bucket, the hopper is part of the conveyor system using the definition below).    

Regarding Claim 7, ‘Ng discloses all the claim limitations including: powder supply system is fixed along the vertical direction  (‘Ng, Figs 1a & 2a). 

Regarding Claim 9, ‘Ng discloses all the claim limitations including: powder supply system (‘Ng, Fig 1a, system of #150 & #152 (powder supply system)) comprises a discharge that is coupled to and movable with the powder dispenser (‘Ng, #110 (printhead module/ dispenser), as shown in Fig 1b, discharge occurs in #110). 

Regarding Claim 11, ‘Ng discloses all the claim limitations including: powder dispenser  includes a hopper for receiving a volume of additive powder (‘Ng, Fig 2a, #220 (hopper)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0222114 Ng et al. (‘Ng hereafter), and in view of U.S. 2018/0207872 Klein et al. (‘Klein hereafter). 

Regarding Claim[s] 5, ‘Ng discloses all the claim limitations including: conveyor (‘Ng, Fig 2a, inside of #220 (hopper/ source) is a bucket, the hopper is part of the conveyor system using the definition below).  
Except ‘Ng is silent regarding: is a vibrating belt conveyor. 
		However, ‘Klein does teach: Para 0043 Referring now to FIG. 10, there is shown a schematic cross-sectional view of a portion of a recoater 120 having a powder reservoir 122 having a side opening 124 and a conveyor belt 126. This configuration is similar to that shown in FIG. 9 except that the conveyor belt 126 is positioned so that it supports little, if any of the build powder (not shown) contained within the cavity 128 of the powder reservoir 122. The motion of the conveyor belt 126 during operation of the recoater 120 in the direction indicated by arrow 130 acts to collect build powder from the cavity 128 onto the top surface 132 of the conveyor belt 126. In embodiments having this configuration, it is preferable to include a vibrator, e.g. the vibrator 134, and/or some device within cavity 128, e.g. an augur or a paddlewheel, to agitate the build powder so as to ensure continuous contact of build powder with the conveyor belt 126 during the operation of the recoater 120. The thickness of the layer of build powder on the conveyor belt top surface 132 may be controlled in the manners described above with regard to FIG. 9.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Ng with a vibrating belt conveyor  as taught by ‘Klein in order to provide a continuous contact of build powder with the conveyor belt 126 during the operation (‘Klein, Para 0043).

Regarding Claim[s] 9, ‘Ng and ‘Klein discloses all the claim limitations including:  
wherein the powder supply system comprises a discharge that is coupled to and movable with the powder dispenser (‘Klein,  does teach: Para 0049, Referring now to FIG. 15, there is shown schematic cross-sectional side view of another recoater embodiment which is designed to reduce or eliminate pluming. The recoater 200 has a powder reservoir 202 in operative communication with a conveyor belt 204. The conveyor belt 204 is supported and controllably driven by a set of rollers consisting of first and second rollers 206, 208, either or both of which can be a drive roller and one of which can be an idler roller. The recoater 200 also includes a downwardly inclined chute 210 which is positioned to intercept a powder curtain (not shown) emanating from the discharge end 212 of conveyor belt 204 and controllably downwardly convey the powder contained in the powder curtain from height 113 to lower height 114 and then discharge it as another powder curtain (not shown) at its end 214. The recoater 200 also includes an optional powder deflector 216 which is spaced from the chute end 214 so as to intercept and deflect the powder curtain emanating from it before the powder it contains contacts the powder bed 218.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Ng with a vibrating belt conveyor  as taught by ‘Klein in order to provide a continuous contact of build powder with the conveyor belt 126 during the operation (‘Klein, Para 0043).

Claim 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0222114 Ng et al. (‘Ng hereafter), and in view of U.S. 2017/0036404 Rengers et al. (‘Rengers hereafter),

Regarding Claim[s] 6, ‘Ng discloses all the claim limitations except is silent regarding: powder supply system comprises a retracting tube or chute operably coupled to the powder dispenser. 
However, ‘Rengers does teach: Para 0052, “The powder supply assembly 18 and powder dispenser 20 may be moved vertically upward along second support 44 at a distance substantially equal to the first layer increment to position the powder dispenser 20 for spreading a second layer of powder P of similar thickness to the first layer. The second rail 86 also moves vertically upward along first support 30 at a distance substantially equal to the first layer increment to position the scraper 22 for spreading the second layer of powder P and to position the directed energy source 26 for melting the exposed second layer of powder P. Optionally, the collection hopper 12 may be moved vertically downward along the first support 30 at a distance substantially equal to the first layer increment, or a combination of upward and downward vertical movement (downward for the collection hopper 12 and upward for the powder supply assembly 18, powder dispenser 20, scraper 22, and directed energy source 26) of the components may be performed to increase the distance between the collection hopper 12 and the powder supply assembly 18, powder dispenser 20, scraper 22, and directed energy source 26 by a distance substantially equal to the first layer increment.” Para 0057, “The apparatus and process described above provide a means for additive manufacturing of parts without the need for fixed powder containers and the associated excess powder requirements. This will save time and money in the build process, reduce the size and complexity of fixed equipment, and increase the flexibility of the build process.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Ng with a a collection hopper that may be moved upward or downward vertically as taught by ‘Rengers in order to provide increase the distance between the hopper and the powder supply and provide a means for additive manufacturing of parts without the need for fixed powder containers and the associated excess powder requirements (‘Rengers, Para 0055 – 0056).

Regarding Claim[s] 8, ‘Ng and ‘Rengers discloses all the claim limitations including: powder supply system is movable along the vertical direction (‘Rengers, Para 0055 – 0056). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Ng with a collection hopper that may be moved upward or downward vertically as taught by ‘Rengers in order to provide increase the distance between the hopper and the powder supply and provide a means for additive manufacturing of parts without the need for fixed powder containers and the associated excess powder requirements (‘Rengers, Para 0055 – 0056).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0222114 Ng et al. (‘Ng hereafter), and in view of U.S. 2016/0121555 Kunc et al. (‘Kunc hereafter).

Regarding Claim[s] 10, ‘Ng discloses all the claim limitations except is silent regarding: powder supply source is fixed relative to the gantry. 
However, ‘Kunc does teach: Para 0023, “Although not required, the subject invention may be used in connection with large scale polymer advanced manufacturing such as the schematic shown in FIG. 1 and/or a system such as shown in FIG. 2. FIG. 2 shows a frame or gantry 90 for containing a build. The gantry 90 preferably includes a print head 20, such as described above, that is moveable through the x, y and/or z-axis. In another example, the print head 20 is stationary and the part 40 is moveable through the x, y and/or z-axis. In yet another example, the part 40 is also rotatable about the z-axis. The print head 20 preferably accommodates at least one supply of feed or working material, such as a filament 50 or pelletized material, and a deposition nozzle 80. The supply of working material may be onboard the deposition arm and/or remotely supplied from a coil in the case of the filament 50 or a hopper for pelletized material, or similar storage vessel.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Ng with a collection hopper that is fixed relative to the gantry as taught by ‘Kune in order to provide the supply of the working material remotely supplied (‘Kune, Para 0023).

Claim 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0222114 Ng et al. (‘Ng hereafter), and in view of U.S. 2018/0281236 Elgar et al. (‘Elgar hereafter).

Regarding Claim[s] 16, 18 & 19, ‘Ng discloses all the claim limitations except is silent regarding: wherein the conveyor is a bucket conveyor, and wherein the conveyor  comprises raised side to prevent the additive powder from falling off the conveyor under the force of gravity, and conveyor is a closed tube with a screw drive mechanism positioned therein.
However, ‘Elgar does teach: Para 0165, “The conveyance may comprise conveying against gravity.” and “The material conveyance system may comprise mechanical conveyance (e.g., screw, chute, belt (e.g., magnetic belt), troughed, stepper, or bucket conveyor. The conveyor (e.g., channel) may vibrate (e.g., during the conveyance). The conveyor (e.g., channel) may be operatively coupled to one or more vibrators.” A bucket conveyor would have raised sides that prevent the material from falling off of the conveyor.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Ng with a bucket conveyor, or a screw conveyor as taught by ‘Elgar in order to provide a material conveyance may comprise conveying against gravity (‘Elgar, Para 0165).

Regarding Claim[s] 17 & 20, ‘Ng discloses all the claim limitations except is silent regarding: wherein the conveyor is liquidized by aeration, and a vertical drive screw for depositing the additive powder onto the conveyor.
However, ‘Elgar does teach: Para 0165, “The material conveyance system may transfer a pre-transformed material comprising a liquid. The conveyance may be through conveying lines (e.g., channels). The channels may be vertical, horizontal, or
at an angle with respect to the horizon. The material conveyance system may comprise a gas supplier and/or gas mover (e.g., gas pump, blower, or fan).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Ng with a liquidized by aeration and vertical drive screw as taught by ‘Elgar in order to provide a material with channels the may be vertical, horizontal, or at an angle with respect to the horizon (‘Elgar, Para 0165).
Dictionary Definitions
https://www.merriam-webster.com/dictionary/conveyor
usually conveyor : a mechanical apparatus for moving articles or bulk material from place to place (as by an endless moving belt or a chain of receptacles)

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
08/12/2022